DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

REASON FOR ALLOWANCE
The following is a statement of reasons for the indication of allowable subject matter: 	Regarding independent claim(s) 1, the closet prior art does not specifically teach or reasonably suggest the two three-dimensional display apparatuses respectively correspond to a left eve and a riqht eve of a user: and the display system further comprises a camera configured to track the user eye to facilitate refreshing view point information in real time to thereby -2-U.S. Pat. Appl. Ser. No. 16484976 Docket No. X1813353JZ-26326-1127 correcting error information resulting from the user eye movement between view points; wherein: the display apparatuses are configured to adapt to the user's uncorrected eye vision; the directional display structure further comprises a display panel including at least one of a liquid crystal display (LCD) panel, a liqht-emittinq diode (LED) display panel, or an organic LED (OLED) display panel; and a monocular focal distance of one of the two display apparatuses corresponding to the left eye or right eye and a binocular vergence distance of the two display apparatuses are substantially equal.
Regarding independent claim(s) 14, the closet prior art does not specifically teach or reasonably suggest a grating orientation angle and a grating period are determined based on:  
    PNG
    media_image1.png
    148
    224
    media_image1.png
    Greyscale
 k .n is a ray wave vector, n is a refractive index of a corresponding medium, A is a wavelength, * . is a unit vector describing a direction of the light, and -7-U.S. Pat. Appl. Ser. No. 16484976 Docket No. X1813353JZ-26326-1127 is a grating vector, f is a unit vector of a normal direction of grating lines, g is the grating period, and m is a diffraction order of the grating 
Dependent claims 2-13, 15-16, 18, and 27 are allowed for the reasons concerning the independent claims 1 and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-16, 18, and 27 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATTIE I. YOUNG whose telephone number is (571) 270-1049 and fax phone number is (571) 270-2049.  The examiner can normally be reached on MON – THU 7:30AM TO 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PATRICIA I YOUNG/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        12/22/2021